—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered October 1, 1999, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the jury verdict finding him guilty of murder in the second degree was against the weight of the evidence. However, upon the exercise of our factual review power (see, CPL 470.15 [5]), we find that the weight of the evidence established that the defendant did not act under *554an extreme emotional disturbance and, accordingly, the conviction of murder in the second degree should not be reduced to manslaughter in the first degree (see, People v Valero, 254 AD2d 313; cf., Penal Law § 125.25 [1] [a]).
The defendant’s remaining contention is without merit. Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.